Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-24 and 26-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 2, 5, 6, 9, 10, 13-24 and 26-31 call for, decrease a magnitude of the selected gain of the amplifier in response to detecting an increase in the magnitude of the current through the motor winding.
Claim 3 calls for, the controller is further operative to control the a-magnitude of the current through the motor winding via control input received from a user operating a tool including the motor winding.
Claim 4 calls for, the controller is further operative to: i) receive a current limit value indicating a maximum amount of current in which to drive the motor winding, and ii) select the gain setting of the amplifier depending on the current limit value.
Claim 7 calls for, the controller is further operative to: adjust the gain of the amplifier depending on an operational a-range in which the current through the motor winding is selectable via a respective user.
Claim 8 calls for, the controller is operable to increase a gain of the amplifier in response to detecting a decreased operational range of selectively controlling the current through the motor winding; and wherein the controller is operable to decrease a gain of the amplifier in response to detecting an increased operational range of selectively controlling the current through the motor winding.
Claim 11 calls for, the amplifier is a first amplifier coupled to receive the sample voltage from the first resistive path; and wherein the controller is further operative to: i) apply a first gain to the first amplifier and a second gain to a second amplifier coupled to receive the sample voltage from the resistive path, and ii) select between an output of the first amplifier and an output of the second amplifier to determine the magnitude of the current.
Claim 12 calls for, the controller is further operative to apply hysteresis between a first gain applied to the amplifier and a second gain applied to the amplifier during operations of measuring different magnitudes of the current.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN D. DONOVAN can be reached on (571) 272-1988. The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843